DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
2.	Applicant’s amendments submitted on 7/8/21 have been received. Claims 2-14 have been amended. Claim 1 has been cancelled.
Claim Objections
3.	The objections to claims 2-14 are withdrawn because the Applicant amended the claims.
4.	Claim 11 is objected to because of the following informalities:  the limitation “The lithium battery as in claim 2” in line one includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “The lithium battery as in claim 10”.    Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claim(s) 2-4, 7-11, and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Adachi (US 5,763,119).
Regarding claim 2, Adachi discloses a lithium battery(abstract), comprising:
a first electrode comprising lithium as an electroactive species(Example 1, metal lithium, Col. 6, line 42); a second electrode comprising an electroactive species (Example 1, LiCoO2 as a positive electrode active ingredient, Col. 6, line 43); and a heterogeneous electrolyte 
electrolyte solvent comprising one or more non-aqueous organic solvents selected from the group consisting of carbonates(Example 1, propylene carbonate, dimethyl carbonate, Col. 6, lines 50-52), wherein the first electrolyte solvent is present disproportionately near the first electrode and the second electrolyte solvent is present disproportionately near the second electrode during use (the organic compound having the benzene ring to which two methoxy substituent groups and the halogen substituent group are introduced can exhibit sufficient oxidation-reduction potential suitable to be used as a redox shuttle, Col. 6, lines 6-10) .
Regarding claim 3, Adachi discloses all of the claim limitations as set forth above. Adachi further discloses the benzene is selected from  1,2-dimethoxybenzene (Col. 3, lines 49-56).
Regarding claim 4, Adachi discloses all of the claim limitations as set forth above. Adachi further discloses the second electrolyte solvent comprises one or more carbonates(Example 1, propylene carbonate, dimethyl carbonate, Col. 6, lines 50-52).
Regarding claim 7, Adachi discloses all of the claim limitations as set forth above. Adachi further discloses  the first electrode comprises lithium metal as the electroactive species (Col. 4, lines 46-47).

Regarding claim 9, Adachi discloses all of the claim limitations as set forth above. Adachi further discloses the first electrode comprises a lithium intercalation compound as the electroactive species (Col. 4, lines 46-47).
Regarding claim 10, Adachi discloses all of the claim limitations as set forth above. Adachi further discloses the first and/or second electrolyte solvents contain lithium salts (example 1, LiPF6, Col. 6, line 53).
Regarding claim 11, Adachi discloses all of the claim limitations as set forth above. Adachi further discloses the lithium salts comprise one or more salts selected from the group consisting of LiPF6 (Example 1, Col. 6, line 53).
Regarding claim 14, Adachi discloses all of the claim limitations as set forth above. Adachi further discloses further comprising a separator positioned between the first electrode and the second electrode (Example 1, Col. 6, lines 45-50).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
9.	Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adachi (US 5,763,119) as applied to claims 2 and 4 above, in view of Itaya et al. (US 2004/0191629). 
Regarding claim 5, Adachi discloses all of the claim limitations as set forth above. Adachi does not explicitly disclose the one or more carbonates comprise a fluorinated carbonate.
Itaya teaches a non-aqueous electrolyte secondary battery comprises a positive electrode including elemental sulfur, a negative electrode including silicon that stores lithium, and a non-aqueous electrolyte(abstract).  Itaya teaches the nonaqueous electrolyte may include solvents such as fluorinated carbonate ([0023]).
.
Allowable Subject Matter
10.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the first electrolyte solvent is present disproportionately near the first electrode at a molar or weight ratio of at least 2:1 relative to the second electrolyte solvent.
In the instant invention, partitioning of a heterogeneous electrolyte such that a first electrolyte solvent that has characteristics favorable towards the anode (e.g., low reactivity towards lithium, good lithium ion conductivity, and relatively low polysulfide solubility) is present disproportionately at the anode and a second electrolyte solvent that has characteristics favorable towards the cathode (e.g., relatively high polysulfide solubility, and enables high rate capability and high sulfur utilization) is present disproportionately at the cathode can be beneficial to both electrodes([0043] US 2020/0350631).
Adachi does not disclose, teach or render obvious the noted claim limitation.
11.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the instant invention, the first and second electrolyte solvents are miscible before commencement of first discharge of the battery, but the electrolyte solvents become immiscible due to heating of the electrolyte solvents during operation of the battery ([0041]). In some of the embodiments, a battery may be filled with a heterogeneous electrolyte including first and second electrolyte solvents and partitioning of the electrolyte solvents can occur after commencement of first discharge of the battery, e.g., due to the differential solubility of the polysulfides in the electrolyte solvents ([0041]).
Adachi does not disclose, teach or render obvious the noted claim limitation.
12.	 Claim 13 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Response to Arguments
13.	Applicant’s arguments with respect to claim(s) 2-14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724